Citation Nr: 9929934	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-11 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a neurological 
disorder, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1962, and again from December 1964 to November 1967, 
including service in the Republic of Vietnam during 1966 and 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The veteran provided testimony at personal hearings held 
before the RO in May 1997 and before the undersigned Member 
of the Board in July 1999.  Transcripts of both hearings are 
of record.


FINDINGS OF FACT

1.  While the veteran did have active service in Vietnam, he 
has received no medical diagnosis of acute or subacute 
peripheral neuropathy.

2.  No medical or other competent evidence of record tends to 
show that the veteran has a neurological disability which 
began during his military service or within one year of such 
service, or which is related to any incident of such service, 
to include herbicide exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
neurological disorder, to include peripheral neuropathy is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may be still be well 
grounded under the continuity standard if (1) the condition 
is observed during service, (2) continuity of symptomatology 
is demonstrated thereafter, and (3) competent evidence 
relates the present condition to that symptomatology.  
Savage, 10 Vet. App. at 498.

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 .Vet. App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim).  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit, 5 Vet. App. at 92-93.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Court's prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at certain specified 
times after service, which are attributable to Agent Orange 
exposure for veterans who physically served in the Republic 
of Vietnam.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).  The specified 
diseases for presumptive service connection due to Agent 
Orange exposure are chloracne or other acneiform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft tissue sarcomas.  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (Note 2).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court 
specifically found that, in accordance with 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in the Republic of Vietnam during the 
specified period and must have a confirmed diagnosis of a 
disease specifically found to be causally related to 
herbicide exposure before a veteran will be presumed to have 
been exposed to Agent Orange (or other herbicides used in 
Vietnam).  McCartt, 12 Vet. App. at 168.

An herbicide agent means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam from January 1962 through May 
1975.  The diseases described above shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneiform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within one year after 
service, and respiratory cancers must become manifest within 
30 years after the last date on which the veteran was exposed 
to an herbicide agent during active military service.  A 
veteran who has received a confirmed diagnosis of one of the 
presumptively listed diseases above and who had actual 
service in Vietnam from January 1962 through May 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  A factual basis may be established by medical 
evidence, competent lay evidence or both.  38 C.F.R. § 
3.307(a)(6).

Background.  Service medical records, including the veteran's 
examinations at induction into service and separation from 
service, are negative for any diagnosis, treatment, or 
complaints related to a central nervous system disease or 
other neurological disorder.  The veteran's induction 
examination reflects diagnosis of acne with scarring.  His 
discharge examination revealed no medical disorders other 
than history of a left inguinal hernia repair scar and a scar 
on the right ankle, and those two disorders were service 
connected by a March 1968 rating decision.

The veteran filed a claim in February 1991, alleging 
entitlement to service connection for residuals of exposure 
to Agent Orange, including a skin condition, scarring on both 
legs, loss of feeling, loss of balance, loss of muscle tone, 
weakness, and headaches.  In a July 1991 letter, the RO 
informed the veteran that a decision regarding his Agent 
Orange claim was being deferred until VA, pursuant to 
direction by a United States District Court, had finished 
review and reconsideration of regulations pertaining to 
herbicide exposure.  In the 1991 letter, the RO also informed 
the veteran of the evidence that was needed to support of his 
claim.  The veteran has since submitted private medical 
reports reflecting the history of his clinical evaluations 
dating back to 1987.

An examination by G. Rupp, M.D., in September 1987 revealed 
that the veteran had mild crepitation of the patella, minimal 
medial joint line tenderness, negative McMurray's Test, 
negative pivot shift, and negative Lochman's Test.  X-ray 
examination was considered normal, and ligaments were noted 
as stable.  Diagnosis was "possible chondromalacia versus 
internal derangement."  

In December 1988, T. Craigmile, M.D., prepared a history of 
the veteran's illness which reflects that the veteran had 
presented for examination with complaints of weakness in the 
right leg.  The veteran reported that the weakness was 
persistent and had increased in frequency until it occurred 
several times each day.  No similar symptoms involving the 
left leg were reported.  Dr. Craigmile reported that there 
were no visual symptoms, impairment of speech, or symptoms 
involving the upper extremities.  Dr. Craigmile reported 
further that the veteran had had electromyography (EMG), 
computed tomography of the lumbar spine, and a myelogram; and 
all had proved negative.  The doctor also noted that recent 
arthroscopic examination of the right knee joint revealed no 
abnormality.

In April 1989, the veteran was referred to the Mayo Clinic 
for examination pertaining to "insidiously progressing 
difficulty with his right lower extremity."  The veteran 
told the examining physician that he first noted symptoms 
sometime between October 1985 and July 1986, when his right 
knee began to have a tendency to buckle when he walked.  On 
neurologic examination, the veteran's abdominal reflexes were 
noted as greatly diminished on the right and slightly 
diminished on the left.  An unequivocal right Babinski sign 
was found.  The veteran had mild dysarthria, interpreted as 
ataxic dysarthria.  He had moderate difficulty walking on the 
right heel and slight difficulty hopping on the right.  
Diagnosis was "indeterminate central nervous system disease 
with mild right-sided spasticity and dysarthria."  

A September 1989 letter written by Dr. Craigmile outlined 
examination of the veteran at that time.  Dr. Craigmile 
reported that myelography had ruled out a suspected thoracic 
cord tumor, and cerebrospinal fluid removed at the time of 
the myelogram was entirely normal.  He reported that another 
primary consideration was that the veteran had motor neuron 
disease, but it was noted that the unilateral distribution of 
the veteran's symptoms and findings were unusual for such a 
problem.  Dr. Craigmile stated that the fact the veteran's 
EMG's were normal tended to rule out degenerative motor 
process.  

The veteran presented for reexamination by Dr. Craigmile in 
December 1990, which revealed no clearly defined sensory 
changes, although "some involvement of the right upper 
extremity" was noted.  Regarding the etiology of the 
veteran's disorder, Dr. Craigmile opined that "[i]t's still 
uncertain as to the nature of [the veteran's] problem."

Radiographic examination of the cervical and thoracic spine 
in January 1991 revealed disc herniation at the C5-6 level 
with obstruction of the neural foramina, and a "normal MR 
examination of the thoracic spine."  Radiographic 
examination of the brain in January 1991 revealed a "normal 
MR examination of the brain except for evidence of cortical 
atrophy."  

In a medical report generated pursuant to examination by I. 
Happer, M.D., on January 7, 1991, the doctor stated that 
"[t]he mystery here is not resolved after three years of 
diagnostic effort."  Dr. Happer also opined that "the most 
likely abnormality would be a demyelinating disease."  In a 
January 7, 1991, letter Dr. Happer wrote that the veteran 
"may very will have some form of central nervous system 
abnormality which we simply can't see . . . ."  He also 
noted that "at [the veteran's] age, multiple sclerosis is 
still a very real possibility."

The veteran was reexamined by Dr. Craigmile in February 1991 
after presenting with continued and significant weakness of 
the right leg.  The examination record reflects that the 
veteran reported a recent history of right upper arm 
disorders which had appeared only during recent months.  Dr. 
Craigmile stated his agreement with Dr. Happer that previous 
neurological findings could be due to the veteran's cervical 
disk herniation, but noted also that the veteran had no 
radicular pain "and his findings certainly aren't typical of 
a C5-6 herniation." 

In May 1991, the veteran was afforded VA examination to 
determine possible exposure to toxic chemicals.  His medical 
records up to that time were available to the VA physician.  
The veteran reported that he began seeing neurologists in 
1985 and was diagnosed at that time as having a central 
nervous system disease.  During the VA examination, the 
veteran's primary complaint was weakness of the right leg.  
He also reported that he had recently been experiencing 
weakness in his left leg and blurred vision.   A secondary 
complaint included occasionally feelings of decreased 
sensation within his right hand.  

After questioning the veteran in regard to his in-service 
exposure to Agent Orange, the VA physician opined that:

The veteran was definitely not involved 
in the handling or spraying of Agent 
Orange.  He probably was in a recently 
sprayed area, but not directly sprayed.  
He was probably not exposed to 
herbicides, other than Agent Orange.  He 
was probably not directly sprayed with 
Agent Orange.  He is not sure if he ate 
food or drink that was contaminated with 
Agent Orange.  

The VA physician's examination of the veteran's symptoms 
revealed nervousness, personality disorder, weakness, 
fatigue, and numbness as well as skin rash and headaches.  
Physical examination revealed that the veteran was extremely 
quick when using his hands to manipulate his lower 
extremities.  No foot drop and/or drag was noted, although 
the veteran did report a history of foot drop.  The 
VA physician's diagnosis, in pertinent part, was "headaches 
- neurological illness - of undetermined cause at present as 
described; possible exposure to toxic herbicides . . . ."

A July 1991 examination record from Dr. Rupp reflects that 
the veteran presented for a "second opinion," and gave a 
history of diagnosis from the Mayo Clinic of central nervous 
system disease, "possibly secondary to Agent Orange that is 
degenerative in nature."  After X-ray examination, Dr. Rupp 
reported that "I can only state [the veteran] does have 
weakness and abnormality of gait, secondary to a probable 
central nervous system disease, etiology unknown."

A September 1991 letter written by a physician working for 
the veteran's employer notes that the "[veteran] has a 
progressive neurological disorder of an undetermined 
nature."  The physician found that the veteran had abnormal 
reflexes in the right leg with increased tendon reflexes, 
ankle clonus, and a positive Babinski.  The physician 
reported that although extensive examinations had been 
performed, the exact etiology of the veteran's disease 
remained undetermined.  

The veteran presented for reexamination by Dr. Craigmile in 
April 1992.  The veteran reported that the most significant 
change in his condition was intermittent blurring of vision 
in his right eye.  Examination revealed no evidence of 
increased intracranial pressure.  Diffuse weakness of the 
right extremities was found, with particular increased tone 
in the right lower extremity.  The veteran walked with a 
definite right hemiparetic gait.  Dr. Craigmile found 
continued evidence that the veteran had upper motor neuron 
disease involving the right extremities, but did not find 
clearly defined evidence of the same.  Dr. Craigmile stated 
that he did not believe that the rather small defect seen at 
the C5-6 interspace on MRI scanning contributed significantly 
to the veteran's illness.  The doctor opined that "[the 
veteran] still may have multiple sclerosis."  

The veteran was reexamined by Dr. Happer in June 1992.  After 
examination, Dr. Happer stated that "I still don't know 
what's going on with this man.  My worry is that his cervical 
disc may be a player in that we're now beginning to see a 
more persuasive paraparesis rather than hemiparesis."  Dr. 
Happer found weakness in the veteran's lower left extremity 
"whereas before it was only evident on the right."  A 
diagnosis was not given. 

A July 1992 letter from Dr. Craigmile reflects that the 
veteran had been under his care intermittently since December 
1988.  Dr. Craigmile reported that the veteran had presented 
with a principle symptom of weakness in his right leg.  Dr. 
Craigmile stated that his "repeated examinations over the 
past three and one-half years have disclosed progression of 
[the veteran's] disease to involve both the left lower 
extremity as well as the right upper extremity."  It was 
noted that the veteran had also developed "mild but 
seemingly definite dysarthria which implicates the lower 
cranial nerves."  Dr. Craigmile opined that the veteran's 
neurological problem was "one of spinal cord involvement but 
the precise etiology has not been established."

The veteran underwent psychiatric examination in July 1992, 
which the examining psychiatrist opined was scheduled "for 
evaluation of psychological difficulties in connection with 
progressive neurologic disease and impending separation from 
[employment]."  Impression after examination was that the 
veteran suffered with a "multi[-]system neurologic disorder 
yet to be diagnosed firmly. . . ."

Pursuant to his application for social security disability 
benefits, the veteran reported for a March 1994 physical 
examination by J. Vaughan, M.D.  Dr. Vaughan noted that the 
veteran had been "extensively evaluated by several 
neurologists, including the Mayo Clinic, which has defied 
diagnosis."  Dr. Vaughan opined that
the veteran's clinical picture was "certainly" one of 
multiple sclerosis, but noted that testing had failed to 
confirm a diagnosis.  Examination revealed slight dysarthria.  
Diminished fine motor coordination in the right hand was 
noted, and the veteran's right hand grip strength was only 
about half of his left hand grip strength.  Examination of 
the lower extremities revealed a definite weakness in the 
right lower extremity.  A right foot drop was noted, and the 
veteran had a circumducting gait with knee locking.  He had 
essentially no functional foot dorsiflexion, but he did not 
have marked muscle wasting.  The veteran's lower left 
extremity was "essentially normal."  Impression was 
neurologic illness resembling multiple sclerosis but with 
diagnostic tests for multiple sclerosis being negative at 
that time.

Subsequent to final VA regulatory amendments, the RO issued 
an April 1994 decision which denied the veteran's claim, as 
the service medical records and medical reports of private 
physicians were negative for a diagnosis of peripheral 
neuropathy.  Thus, the RO found that service connection was 
not warranted on either a presumptive or direct basis.  The 
veteran did not appeal the April 1994 decision.

Information was subsequently received from the Social 
Security Administration (SSA) which showed that the veteran 
was found to be qualified for SSA disability benefits in 
April 1994.  The SSA documents reflect that in April 1994 the 
veteran told SSA medical personnel that he noted the onset of 
neurological symptoms in or "about 1988."  Based on his 
medical history, the SSA determined that the veteran became 
disabled due to his neurological disorder in September 1993.  
The SSA's medical findings included a primary diagnosis of 
degenerative disorder, neurological.  

In June 1996, the veteran requested that his claim be 
reopened based upon the revision of VA regulations which 
recognized presumptive service connection for acute and 
subacute peripheral neuropathy if it manifested to a 10 
percent degree or more within one year of the last date of 
in-service exposure to herbicides in Vietnam.  

The RO reopened the veteran's claim and denied it in December 
1996, finding that the veteran's neurological symptoms were 
first noted more than one year from exposure (and thus beyond 
the applicable presumptive period), and because his chronic 
neurological condition, by definition, was not an "acute or 
subacute" disability recognized by the regulatory change.  

During his May 1997 hearing before the RO, the veteran 
testified as to his belief that he was in perfect health at 
the time he was discharged from service.  He testified that 
he served as a "Bird Dog" with the 5th Cavalry in Vietnam, 
which included providing security for combat engineers who 
cut trails through the bush.  The veteran testified that 
while in Vietnam, aircraft "would spray [the] area with us 
in [the] area."  He recalled that he began noticing 
neurological problems as early as 1968, when he began to find 
it difficult playing basketball because his right leg would 
buckle and cause him to fall.  He also recalled having 
trouble competing in horseshoes and dart competitions in the 
early 1970's because of decreased sensation in his right 
hand.  He complained at the hearing of worsening symptoms, 
including pain and loss of strength in his right arm and 
decreased sensation in his right leg.  He stated that he 
"quit seeing physicians in 1992 when I was told there was 
nothing they could do for me."

In a decision dated in June 1997, the hearing officer held 
that the additional evidence constituted new and material 
evidence and required a review of all the evidence of record.  
The hearing officer held that the aspect of the veteran's 
claim based on herbicide exposure was not well grounded.  
This was so, the hearing officer found, because "[t]he 
veteran's complaints and symptoms were noted to be chronic in 
nature, but the regulatory change in November 1996 did not 
establish presumptive service connection for chronic 
peripheral neuropathy."  The hearing officer also held that, 
although various diagnoses had been considered by physicians 
over the years, no conclusive diagnosis had ever been found, 
and no form of peripheral neuropathy had been diagnosed.  The 
RO found further that although the veteran had testified that 
he first noted neurological symptoms in 1968, his testimony 
was lay testimony unsupported by any contemporaneous medical 
evidence.  Moreover, the veteran's testimony was "clearly" 
contradicted by the history consistently reported in various 
private medical records dating from the 1980's and 1990's 
which dated the onset of the veteran's symptoms to 1985 or 
1986.  In light of the above findings, the hearing officer 
held that a preponderance of the evidence continued to weigh 
against the veteran's claim.

In a supplemental statement of the case issued in November 
1998 the RO continued the prior denial of the veteran's 
claim, finding that the evidence did not establish that 
peripheral neuropathy was incurred in service, was manifested 
to a compensable degree within the applicable presumptive 
period, or was acute or subacute within one year of exposure 
to herbicides in Vietnam.

At his personal hearing in July 1999, the veteran repeated 
his contentions previously set forth.  He testified that he 
worked in the motor pool when he first began his tour in 
Vietnam, but that due to boredom he soon "volunteered to go 
in the combat unit . . . and I went into Recon, the bird dogs 
. . . ."  He testified that he did not recall having any 
neurological problems or symptoms while in service, but that 
he noticed symptoms of a neurological disorder within a year 
after his discharge.  The veteran described his medical 
history with private physicians.  When asked if any physician 
had ever related the veteran's disorder to Agent Orange 
exposure, the veteran responded that "I had one but he would 
not document it.  He told me . . . it sounds like you were 
exposed to Agent Orange, but he wouldn't write nothing down 
and that was at the Mayo Clinic."  The veteran testified 
that the symptoms were increasing in severity, but that he 
was not seeking medical attention.

Analysis.  As noted above, the regulations pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, now provide for a presumption of exposure to 
herbicide agents for veterans who served on active duty in 
Vietnam during the Vietnam War.  38 C.F.R. § 3.307(a)(6).  
While the veteran's claimed exposure to Agent Orange appears 
reasonable based upon his actual service in Vietnam as a 
"bird dog" in a region likely to have been contaminated 
with herbicide, the veteran may not be presumed to have 
actually been exposed to Agent Orange or other herbicides 
because no competent evidence shows that he has ever 
manifested any of the presumptive diseases associated with 
exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii), McCartt, 12 Vet. App. 168.

Review of the claims file reveals that the veteran has not 
been diagnosed with any of the disabilities entitled to 
presumptive service connection under 38 C.F.R. 
§ 3.309(e) based on exposure to herbicides, including 
peripheral neuropathy.  Although various diagnoses pertaining 
to the veteran's neurological disorders have been considered 
by physicians over the years, a diagnosis of peripheral 
neuropathy is not reflected in any record associated with the 
claims file.

There were no complaints, diagnosis, or treatment of 
peripheral neuropathy shown in the service medical records.  
There is no current diagnosis of peripheral neuropathy 
included in the claims file.  The only evidence of record 
attempting to establish that the veteran currently has 
peripheral neuropathy is the veteran's own allegations and 
those of his representative.  Neither individual is shown to 
have specialized medical training.  They are considered lay 
persons.  The Board is appreciative of the veteran's 
sincerity regarding the history and symptoms of his 
progressive neurological disorder, and has considered his 
testimony and statements concerning his in-service exposure 
to herbicides.  As set forth above, where the determinative 
issue involves medical etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is required for the claim to be well grounded.  
See Epps, 126 F.3d at 1469.  In the instant case, there is 
nothing in the claims folder indicating that the veteran or 
his representative are qualified through experience, 
training, or education to render such a medical opinion.  See 
Espiritu, 2 Vet. App. at 494.  

It must be recalled that at a minimum, there must be medical 
evidence which demonstrates a nexus between the current 
disability and a disease or injury incurred in service.  See 
Caluza, 7 Vet. App. at 506.  In the instant case, there is 
competent and probative evidence or record reflecting that 
the veteran suffers from a progressive neurological disorder.  
However, the record is devoid of competent evidence showing 
that the veteran incurred the neurological disorder during 
his service in Vietnam.  None of the private or VA medical 
records submitted in support of the veteran's claim contains 
any finding or opinion that the etiology or date of onset of 
the veteran's progressive neurological disorder dates back to 
his service period or within an applicable presumptive 
period.  None of the medical records speak to the issue of 
causation of the veteran's neurological disorder, and the 
record is devoid of evidence that might establish a link 
between any incident of the veteran's military service, 
including exposure to herbicides in Vietnam, and the 
veteran's current disability.  Consequently, the Board finds 
that there is simply no competent and probative evidence upon 
which to base an allowance of service connection for the 
issue on appeal under the standards set forth in Caluza.

Accordingly, the question then becomes whether there is 
evidence sufficient to well ground the veteran's claim 
through chronicity evidence.  38 C.F.R. § 3.303(b); see 
Savage, supra.  There is a current diagnosis of a chronic 
neurological disorder, and although there is no medical 
evidence of a chronic neurological disorder during service, 
the veteran has testified that he recognized the symptoms of 
a neurological disorder since 1968.  Medical evidence of the 
existence of a disease during service may not be necessary if 
the disease is one that a lay person can competently observe.  
See Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995).  
However, assuming that a lay person can competently observe 
symptomatology of a progressive neurological disorder, 
medical evidence is still required to provide a diagnosis of 
the specific type of neurological disorder.  Section 3.303(b) 
requires that the current chronic condition be the same as 
the one suffered in service.  Thus, here, the veteran would 
need to show a medical diagnosis of chronic peripheral 
neuropathy in service.  In this case, no such condition was 
identified in service and, if fact, the veteran testified 
that he did not recall that he had any pertinent symptoms 
while he was in service.  Thus, his claim cannot be well 
grounded through chronicity evidence.  See Savage, supra.

When the fact of chronicity of a disease in service is not 
adequately supported, then a showing of continuity of 
symptomatology of the disease after discharge is required to 
support the claim.  Id.  Continuity of symptomatology, 
however, requires a relationship between the symptoms and the 
current condition.  As stated above, a relationship between 
what the veteran has stated he observed soon after service 
and what he presently suffers requires medical evidence.  See 
Savage, supra (requiring competent evidence of connection 
between symptoms and current disability in order for claim 
supported by continuity-of-symptomatology analysis to be well 
grounded); Espiritu, 2 Vet. App. at 494.  Without medical 
evidence to establish a relationship between the observable 
symptoms of a neurological disorder and a current diagnosis 
of neuropathy, the veteran's claim cannot be well grounded 
under continuity-of-symptomatology evidence. 

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  In the instant case, the Board finds that the RO 
has advised the veteran of the evidence necessary to 
establish a well-grounded claim for peripheral neuropathy, 
and the veteran has not indicated the existence of any post-
service medical evidence that has not already been obtained 
or requested that would well ground his claim.  See McKnight 
v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

Finally, the Board notes that when it addresses in its 
decision a question that has not been addressed by the RO, 
such as whether or not the veteran's claim is well grounded, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


ORDER

Entitlement to service connection for a neurological 
disorder, to include peripheral neuropathy, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

